Citation Nr: 0410096	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  03-08 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $5,026.00, to include 
whether the debt was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to February 
1969, from November 1990 to July 1991, and from February 1992 to 
July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West Virginia, 
Committee on Waivers and Compromises (Committee).  The Committee 
denied a waiver of recovery of an overpayment of compensation 
benefits in the aggregate amount of $5,026.00.  


FINDINGS OF FACT

1.  From August 1999 to December 2001, the veteran was paid extra 
compensation by reason of having a dependent child who was over 18 
years of age and in school; simultaneously, the child received 
Chapter 35 educational assistance; such concurrent payment of 
these VA benefits is not permitted; the veteran has been charged 
with a compensation overpayment debt of $5,026.00, due to the 
concurrent payments.  

2.  The veteran was neither aware of nor caused the erroneous 
compensation payments; the erroneous payments were due solely to 
VA error.  


CONCLUSION OF LAW

The overpayment of compensation benefits in the amount of 
$5,026.00 was the result of an erroneous award based solely on VA 
administrative error; such overpayment was not properly created, 
and the related debt assessed against the veteran is not valid.  
38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 3.500 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All information necessary to decide this case is already on file, 
and there is compliance with the notice and duty to assist 
provisions of the law.  See 38 U.S.C.A. §§ 5103, 5103A; see also 
Barger v. Principi, 16 Vet. App. 132 (2002).

The overpayment in this case arose when the veteran was 
erroneously paid extra compensation benefits, during the period 
from August 1999 to December 2001, for a dependent child who was 
over 18 years of age and in school.  At the same time, this child 
was receiving Chapter 35 educational assistance.  See 38 U.S.C.A. 
§§ 101(4), 1115.  VA regulations prohibit payment of extra 
compensation for a dependent child based on school attendance, 
concurrently with the child receiving Chapter 35 educational 
assistance.  See 38 C.F.R. §§ 3.667 (f)(1), 3.707, 21.3023.  
Further, an election of Chapter 35 educational assistance is a bar 
to subsequent compensation on account of the child's school 
attendance.  Id.  Therefore, the veteran was not properly entitled 
to receive the additional compensation based on his child's school 
attendance for the same period of time that the child was 
receiving Chapter 35 educational assistance.  

The veteran contends that he should not have to repay the debt at 
issue because he and his son were honest in dealing with VA.  He 
asserts that VA was aware his son was receiving Chapter 35 
education benefits, yet VA continued to pay the veteran at a 
compensation rate that included his son.  In essence, the debt 
resulted from administrative error on the part of VA.  He further 
contends that he does not understand how VA works, and he relies 
on VA to make the correct adjustments.  He feels that it was VA's 
responsibility to remove his son from his compensation at the same 
time Chapter 35 benefits were granted.  

If a debt were solely the result of VA administrative error, the 
effective date of the reduction of benefits would be the date of 
the last payment based on this error; consequently, there would be 
no overpayment charged to the veteran for the portion of the 
overpayment attributable to administrative error or error in 
judgment.  See 38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b).  
As a result, there would no valid debt.  Although not addressed by 
the RO, the issue of the validity of the debt is implicit in the 
issue of waiver.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  

The overpayment in this case was apparently based on the failure 
of the education Regional Processing Center (RPC), located 
elsewhere, to notify the RO of the award of Chapter 35 benefits to 
the veteran's dependent son.  It must be emphasized that the RO's 
actual knowledge of the concurrent receipt of Chapter 35 benefits 
is irrelevant to a decision of administrative error; the RO is 
considered to be in constructive possession of documents within VA 
possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In 
other words, the RO is presumed to have been notified of the 
election of Chapter 35 benefits as of the date notice was received 
at the education RPC.  

Whether VA's action in erroneously paying duplicate benefits is 
sole administrative error depends upon whether the payee knew, or 
should have known, that the payments were erroneous.  Where an 
erroneous award is based on an act of commission or omission by a 
payee, or with the payee's knowledge, the effective date of the 
discontinuance of the erroneous payment is the date the award 
became erroneous, but not earlier than the date entitlement 
ceased.  See 38 U.S.C.A. § 5112(b)(9); 38 C.F.R. § 3.500(b); see 
also Jordan v. Brown, 10 Vet. App. 171, 174 (1997).  Thus, if the 
veteran was aware of, or caused, the erroneous payment, the 
retroactive reduction in his compensation benefits would be 
correct, and the overpayment valid.  

The basic facts are not in dispute, and may be briefly summarized.  
In June 1999, effective from October 1998, the veteran was awarded 
a total compensation rating based on individual unemployablity due 
to post-traumatic stress disorder (and the RO apparently found the 
total rating to be permanent in nature) and entitlement to basic 
eligibility to Dependents' Educational Assistance.  A July 1999 RO 
letter informing him of this award also informed him that he was 
being paid additional compensation benefits for his dependent 
child.  By letter of July 1999, the veteran was informed that the 
RO had received an Application for Survivors' and Dependents' 
Education Assistance, and he was advised to immediately notify the 
RO of the beginning date as to when the veteran's child (son) 
starts receiving his benefit, to avoid an overpayment in benefits.  
Accompanying the RO's letter was an application for a Request for 
Approval of School Attendance for continuation of extra 
compensation benefits for the veteran to complete, which he did in 
July 1999.  The completed the form shows his son had completed 
high school in June 1999 and was starting college in August 1999.  
A VA Chapter 35 information reply form from the RO is of record, 
dated in August 1999, verifying the veteran's son's eligibility 
for Chapter 35 education benefits.  A handwritten notation on the 
information sheet notes that the information was e-mailed to the 
education RPC, in Buffalo, New York, on August 6, 1999.  It should 
be noted that, during this time, the veteran's address was in 
Morgantown, West Virginia, and the son's in Keyser, West Virginia.  
By RO letter of August 1999, the veteran was informed that his 
disability compensation award had been amended to include 
additional benefits for his son, and that payments for his son 
would continue until January 1, 2002, based on school attendance.  

In May 2000, the veteran remarried and, in August 2000, he was 
informed that his disability compensation had been amended to 
include additional benefits for his wife.  In December 2000, he 
was informed his disability compensation had again been amended to 
include a stepson.  The above-mentioned correspondence was mailed 
to the veteran's his new address in Berkeley Springs, West 
Virginia.  Meanwhile, the veteran continued to receive additional 
compensation benefits based on his son's school attendance, who 
was residing in Keyser, West Virginia.  

Dated June 12, 2001, is a VA Report of Contact reflecting a 
telephone conversation the veteran had with RO personnel during 
which it was noted the veteran had recently spoken with his son, 
who indicated he would probably graduate in approximately August 
2001.  Also, the report notes that the son is currently in receipt 
of Chapter 35 benefits; adjustment needed.  

By RO letter, dated in December 2001, the veteran was informed 
that information received indicated an adjustment in the amount he 
was receiving from VA may be necessary.  This proposed adjustment 
was based on information from the Buffalo education RPC that his 
son was awarded Dependents' Education Assistance, Chapter 35, 
effective June 7, 2001.  To avoid duplication of payment, the son 
would be removed from the veteran's award as of that date.  A VA 
Report of Contact, dated December 10, 2001, relates that the 
veteran informed RO personnel his son has not received any Chapter 
35 benefits, and to please review the file.  In late December 
2001, pursuant to the RO's late November 2001 request, the veteran 
submitted a Certification of School Attendance noting his son had 
graduated high school and then started college.  

By RO letter in April 2002, the veteran was advised his 
compensation benefits had been adjusted, effective from June 7, 
2001, because of his son's receipt of Chapter 35 benefits.  Also, 
the letter noted that it was proposed to adjust his award 
retroactive to August 31, 1999, because information recently 
received indicated the son actually began receiving those benefits 
on August 31, 1999.  In an August 2002 letter, the RO informed the 
veteran that the proposed adjustment had been completed.  These 
combined actions created the overpayment at issue.  

The veteran contends he was unaware that he was receiving excess 
benefits.  He maintains he informed the RO of his son's school 
attendance.  The June 2001 VA Report of Contact, following a 
telephone conversation between the veteran and RO personnel, notes 
that his son was receiving Chapter 35 benefits.  All this took 
place long before he was informed in December 2001 that his 
compensation award would be adjusted because of concurrent receipt 
of extra compensation for his son while in school and his son's 
receipt of Chapter 35 benefits.  He says that he provided all 
requested information to VA, and assumed that VA correctly 
processed his awards.  

The dependent son's education file is not of record.  However, the 
education RPC informed the RO in December 2001 that the son was 
receiving Chapter 35 benefits, and subsequently advised the RO 
that the date of receipt of those benefits was August 1999.  The 
son's address has consistently been listed as different from that 
of the veteran, in fact, they each have been living in different 
cities.  The notification the son specifically received pertaining 
to Chapter 35 benefits is not of record.  However, the award 
letters generally accompanying this notification do not explicitly 
identify the effect of the receipt of Chapter 35 benefits on the 
veteran's compensation, and it cannot be assumed otherwise in this 
case.  

In the meantime, the veteran continued to receive additional 
compensation benefits based on his son's school attendance.  No 
notification letters he may have received during this period, if 
any, are of record.  However, in late November 2001, he was 
requested to verify his son's continued school attendance; the 
completed certification was received a few weeks later.  
Thereafter, the RO took action to retroactively reduce the 
veteran's compensation, which resulted in the overpayment at 
issue.  

For whatever reason, it is not clear why the veteran's 
compensation award was audited in August 2002, and found he had 
been underpaid during the period at issue.  The "underpayment" 
resulted in him being sent a VA check in August 2002 in the amount 
of $5,406.00.  He promptly and personally returned the amount of 
this check to RO personnel on August 23, 2002, without being 
requested to do so.  The VA Report of Contact recording this 
transaction also notes that the true amount of his alleged 
overpayment was under review.  

The veteran contends that he relied upon VA to correctly adjust 
his payments.  In essence, he believes that any alleged 
overpayment was the result of administrative error.  

As indicated above, for the erroneous payments to have been sole 
administrative error, the veteran (or other payee) cannot have 
caused or been aware of the erroneous payments.  The information 
provided by the veteran and his son was accurate; therefore, the 
erroneous award was not caused by either of the payees.  

The evidence is less clear as to whether the veteran knew that the 
payments were erroneous.  In this regard, when advised of basic 
eligibility for Dependents' Educational Assistance, a pamphlet is 
generally enclosed explaining this benefit.  Among other things, 
the pamphlet notes that a child eligible for compensation based on 
school attendance must elect which benefit to receive, and that an 
election of educational assistance is a bar to further payment of 
compensation after 18 years of age.  Whether the veteran received 
this pamphlet is not clear.  However, it is clear that the RO 
received an application for such benefits from the veteran's son 
in July 1999.  Although the son's education file is not of record, 
it is consistently noted in various correspondence in the 
veteran's record that the son lived at a different address than 
the veteran.  Although the veteran was notified that his 
compensation included extra benefits for his son, the file does 
not contain any record that he was notified that his benefits were 
being reduced because of his son's election of Chapter 35 
benefits.  In the absence of any such notification, it cannot be 
assumed that the veteran had actual knowledge of the erroneous 
payments.  Some support for his lack of knowledge may be found in 
the veteran's prompt response with the verification of his son's 
school attendance.  Also weighing in the veteran's favor is his 
prompt return of an erroneous $5,406.00 VA check he had been sent.  

It must also be determined whether, regardless of actual 
knowledge, the veteran or his son should have known that the 
payments were erroneous.  To this end, the Board must determine 
whether the veteran received adequate notification that his 
additional compensation for a child in school, and the child's 
receipt of Chapter 35 educational assistance, were mutually 
exclusive benefits, and that his benefits had not been correctly 
adjusted.  

The two benefits in this case (compensation to the veteran for a 
dependent child [son] in school, and Chapter 35 benefits to the 
child [son]) are both predicated on the same status, namely, a 
child of the veteran, over the age of 18, and attending school.  
However, the compensation is awarded to the veteran, while the 
Chapter 35 benefits are awarded to the child.  Due to the 
potential for misunderstanding in these circumstances, the fact 
that they are mutually exclusive benefits is one that should be 
emphasized, to both the veteran and the child.  

While the Chapter 35 application form notes that the election of 
benefits is an important matter, the application form, 
instructions, and pamphlet all fail to adequately clarify the 
benefit that must be given up to obtain the educational 
assistance.  Specifically, these documents refer to payment of 
compensation.  However, the child, who directly receives the 
Chapter 35 benefits, and signs the election, does not separately 
receive compensation.  An additional amount is included in the 
veteran's compensation for his qualifying dependent child.  On the 
other hand, the veteran's compensation awards of record did not 
contain any notification to him of the fact that both benefits 
cannot be concurrently received.  

The veteran also states that he did not understand the 
compensation and relied upon VA to provide the correct amount.  
The many amendments to his compensation for various reasons, 
including, aside from his son, the addition of his wife and 
stepchild, as well as cost of living adjustments, often for 
reasons not clearly identified, support this assertion.  Indeed, 
the combination of his having provided all the required 
information to VA, the ambiguous nature of the notification of the 
effect of Chapter 35 benefits on his compensation, and the absence 
of any specific notification that he was continuing to receive 
benefits for his son after Chapter 35 benefits commenced, would 
lead a reasonable person to assume that, since both programs were 
administered by VA, the correct adjustments had been made.  

In sum, under these circumstances, the Board finds that actual 
knowledge that the veteran was receiving an erroneous amount of 
compensation has not been established; and that the notification 
to both him and his son was deficient, in that neither was 
adequately informed that the veteran's additional compensation for 
a child attending school and the child's receipt of Chapter 35 
benefits were mutually exclusive benefits.  Finally, even if the 
veteran had known that his benefits should have been adjusted to 
reflect his son's election of Chapter 35 benefits, the record does 
not contain evidence the veteran was adequately notified, nor was 
the information he received, clearly show that his benefits had 
not been adjusted.  

In view of all of these factors, the Board finds that the assessed 
debt for the period of August 31, 1999, to December 1, 2001, in 
the alleged amount of $5,026.00, was due to sole VA administrative 
error.  Therefore, the effective date of the reduction of 
compensation benefits based on the concurrent receipt of Chapter 
35 benefits is the date of the last payment made in the erroneous 
amount.  38 U.S.C.A. §5112(b)(10); 38 C.F.R. § 3.500(b).  
Accordingly, any compensation overpayment debt created between 
August 31, 1999, and December 1, 2001, due to concurrent payment 
of compensation and Chapter 35 education benefits, in the alleged 
amount of $5,026.00, is not valid and is not owed by the veteran.  
Therefore, there is no overpayment, and the appeal is allowed.  



ORDER

An assessed compensation overpayment debt of $5,026.00 was not 
properly created, and the veteran does not owe this assessed debt.  
The appeal is granted.



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



